— Petition unanimously granted to the extent of remitting the matter to Monroe County Court for further proceedings in accordance with memorandum and otherwise petition denied, without costs. Memorandum: Petitioner seeks an annulment of County Court’s action in suspending his pistol permit based on a report from the Sheriff’s Department concerning an incident involving an alleged threat. When petitioner requested an opportunity to contest the determination, County Court informed him that it would be unable to schedule an appearance in the foreseeable future. It is improper to subject petitioner to indefinite suspension of his license — in effect a revocation thereof — without affording him an opportunity to be heard (see Matter of Silverbergv Dillon, 73 AD2d 838, 840, app dsmd 49 NY2d 889; Matter of St.-Oharra v Colucci, 67 AD2d 1104; Matter ofGuida v Dier, 54 AD2d 86). We direct that petitioner receive a prompt opportunity to rebut the allegations against him. Given the serious nature of those allegations, the suspension should continue pending final determination (cf. Matter ofBuffa v Police Dept, of Suffolk County, 47 AD2d 841). (Article 78.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomér and Schnepp, JJ.